People v Noce (2019 NY Slip Op 04605)





People v Noce


2019 NY Slip Op 04605


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


688.1 KA 12-01527

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMATTHEW . NOCE, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered July 25, 2012. The appeal was held by this Court by order entered December 23, 2016, decision was reserved and the matter was remitted to Monroe County Court for further proceedings (145 AD3d 1456 [4th Dept 2016]). The proceedings were held and completed. 
Now, upon reading and filing the stipulation of discontinuance signed by the defendant on April 2, 2019, and the attorneys for the parties on April 2 and 4, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court